Cite as 2017 Ark. 233


                     SUPREME COURT OF ARKANSAS.
                                       No.   CV-16-527

                                                Opinion Delivered August   3, 2017
CLARENCE ASHBY
                              APPELLANT
                                                PRO SE APPEAL FROM THE PULASKI
                                                COUNTY CIRCUIT COURT
V.
                                                [NO. 60OT-50-6]
STATE OF ARKANSAS
                                                HONORABLE TIMOTHY DAVIS
                                                FOX, JUDGE
                                 APPELLEE
                                                AFFIRMED.


                            KAREN R. BAKER, Associate Justice

        Appellant Clarence Ashby submitted to the Pulaski County Circuit Court a petition

 for leave to proceed in forma pauperis so that he might initiate an action seeking “writs of

 prohibitory petitions” challenging a risk assessment made under the Sex Offender

 Registration Act (SORA) codified at Arkansas Code Annotated sections 12-12-901 to -927

 (Repl. 2016). We remanded this case to the circuit court, directing that a supplemental

 record be lodged that included properly file-marked pleadings in accordance with our

 holding in Dunahue v. Dennis, 2016 Ark. 285 (per curiam). Ashby v. State, 2017 Ark. 86, at

 1–2 (per curiam).

        In accordance with this court’s direction, the circuit court submitted a supplemental

 record that contains Ashby’s petition to proceed in forma pauperis and his pleading entitled

 “writs of prohibitory petitions,” properly filed marked by the Pulaski County Circuit Clerk.

 The circuit court’s order denied Ashby’s petition to proceed in forma pauperis, and it is

 from this order that Ashby brings this appeal. Under Rule 72 of the Arkansas Rules of Civil
                                     Cite as 2017 Ark. 233

Procedure (2016), the right to proceed in forma pauperis is based on indigency and the

circuit court’s satisfaction that the alleged facts indicate a colorable cause of action. Watts v.

Kelley, 2017 Ark. 189, at 2. A colorable cause of action is a claim that is legitimate and may

reasonably be asserted given the facts presented and the current law or a reasonable and

logical extension or modification of it. Id. Because Ashby failed to state a colorable cause

of action warranting the issuance of a writ of prohibition, we affirm. See DeSoto Gathering

Co., LLC v. Ramsey, 2016 Ark. 22, at 4, 480 S.W.3d 144, 147 (Writs of prohibition are

prerogative writs, extremely narrow in scope and operation, and they are to be used with

great caution and forbearance.).

       Rule 72 mandates that the circuit court make a specific finding of indigency based

on the petitioner’s affidavit. Here, the circuit court entered an order denying the petition

without making specific findings of fact with respect to Ashby’s indigency and did not

address whether Ashby’s underlying prohibition petition stated a colorable claim. A review

of the record and supplemental record demonstrates that Ashby filed a petition asking the

circuit court to issue a writ of prohibition and named the State of Arkansas as the respondent.

In this petition, Ashby alleged that the Sex Offender Community Notification Assessment

Committee (SOCNA) had erroneously assessed his risk level. Therefore, the underlying

claim for which Ashby seeks to proceed as an indigent is such that a remand for findings of

fact is not necessary as it is clear that Ashby’s prohibition petition clearly fails to state a

colorable cause of action because it fails to present a justiciable issue as a matter of law. See

T.J. ex rel. Johnson v. Hargrove, 362 Ark. 649, 656, 210 S.W.3d 79, 83 (2005). As to issues




                                                2
                                   Cite as 2017 Ark. 233

of law presented, our review is de novo. Hobbs v. Jones, 2012 Ark. 293, at 8, 412 S.W.3d
844, 850 (2012).

       Writs of prohibition have been narrowly defined and provide relief that bars, or

prohibits, a lower court from proceeding with a matter. DeSoto Gathering Co., 2016 Ark.
22, at 3–4, 480 S.W.3d at 147. The purpose of a writ of prohibition is to restrain an inferior

court or tribunal from proceeding in a matter not within its jurisdiction. Id.; Macon v.

LeCroy, 174 Ark. 228, 232, 295 S.W. 31, 33 (1927); see also Ark. Code Ann. § 16-115-

101(2) (Repl. 2016). A writ of prohibition is only appropriate with respect to persons about

to exercise judicial or quasi-judicial power. Robinson v. Merritt, 229 Ark. 204, 206, 314
S.W.2d 214, 215 (1958). Whether a writ of prohibition can issue is a legal rather than a

factual question. Bonnell v. Smith, 322 Ark. 141, 143, 908 S.W.2d 74, 75 (1995). Finally,

a writ of prohibition cannot be invoked to correct an order already entered. DeSoto

Gathering Co., 2016 Ark. 22, at 5, 480 S.W.3d at 147.

       Here, Ashby did not name an inferior tribunal of the Pulaski County Circuit Court,

but instead sought a writ of prohibition against the State of Arkansas asking the circuit court

to correct a determination already made by a state agency in accordance with SORA. Ark.

Code Ann. §§ 12-12-901 to -927. The failure to name a necessary party presents no

justiciable issue. Wirges v. Bean, 238 Ark. 104, 110, 378 S.W.2d 641, 644 (1964) (petition

for mandamus denied because petitioner did not name a necessary party and therefore did

not present a justiciable issue). By naming the State of Arkansas and challenging the actions

of a state agency rather than an inferior court, Ashby did not name a necessary party who

comes within the purview of a writ of prohibition. DeSoto Gathering Co., 2016 Ark. 22, at

                                               3
                                     Cite as 2017 Ark. 233

3-4, 480 S.W.3d at 147; Robinson, 229 Ark. at 206, 314 S.W.2d at 215. Moreover,

allegations that fail to state a claim upon which a remedy may be ordered likewise present

no justiciable issue that a circuit court would have the authority to redress. See T.J. ex rel.

Johnson, 362 Ark. at 656, 210 S.W.3d at 83 (petitioner failed to plead facts giving rise to a

legal remedy, and trial court did not abuse its discretion in dismissing the petition for lack

of justiciable issue). As stated, Ashby’s allegations pertain to an assessment carried out by

state officials in accordance with the requirements and procedures outlined in SORA. See

Ark. Code Ann. §§ 12-12-906(2)(C)(i)(a), 12-12-913(c)(1), and 12-12-917(a)(1); see also

Burchette v. Sex Offender Screening & Risk Assessment Comm., 374 Ark. 467, 469, 288 S.W.3d
614, 616 (2008). A writ of prohibition is not a remedy that is available to control the

exercise of official duties carried out by an officer with the executive branch of government

that are neither judicial nor quasi-judicial. DeSoto Gathering Co., 2016 Ark. 22, at 3-4, 480
S.W.3d at 147; Robinson, 229 Ark. at 206, 314 S.W.2d at 215.

       In view of the above, the denial of Ashby’s in forma pauperis petition is affirmed

without the necessity of further findings of fact under Rule 72 because Ashby’s underlying

petition for a writ of prohibition failed to establish a justiciable issue as a matter of law. Id.

       Affirmed.

       Clarence J. Ashby, pro se appellant.

       Leslie Rutledge, Att’y Gen., by: Adam Jackson, Ass’t Att’y Gen., for appellee.




                                                 4